Citation Nr: 0105489	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
September 1995 automobile accident, to include spinal cord 
injury and quadriplegia, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to August 
1992.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

The veteran's post-service car accident and associated spinal 
cord injury and quadriplegia, and his death due to an anoxic 
brain injury, cannot be dissociated from service-connected 
disabilities, to include an inservice closed head injury and 
resultant organic brain syndrome, and an inservice epithelial 
cyst, fourth ventricle, left side of the brain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
September 1995 automobile accident, to include spinal cord 
injury and quadriplegia, for accrued benefits purposes, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5121(a) (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.303, 3.310(a) (2000).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant contends that a September 1995 automobile 
accident, which resulted in a spinal cord injury and 
resultant quadriplegia of her husband, the veteran, was a 
consequence of a service-connected closed head injury and a 
service-connected brain cyst.  She further contends that the 
veteran's death in April 1997 was caused in part by these 
service-connected disabilities.

Service medical records reflect that during service the 
veteran experienced an unexpected closed head trauma during a 
relatively minor automobile accident in August 1991, 
resulting in cognitive and neurological deficiencies;  and 
that an epithelial brain cyst, fourth ventricle, left side of 
the brain, was also diagnosed during service.  Psychiatric 
and personality disorders were carefully ruled out as 
possible causes for the veteran's inservice post-accident 
symptoms.  The veteran was discharged from active duty in 
August 1992 as a result of his brain disabilities.  Service 
connection for these conditions was granted shortly after 
service.

A report of private inpatient medical care from September 
1995 to December 1995 reflects treatment over that period of 
time for residuals of a September 1995 automobile accident, 
to include spinal cord injury with quadriplegia and its 
after-effects.  By history, it was noted that the veteran's 
wife reported that the veteran had a history of blackout 
spells but had experienced none in the last several years.  
She further indicated that the September 1995 accident 
occurred when the veteran had a blackout spell.

During a July 1996 VA examination, after clinical evaluation 
and review of the veteran's medical history, the examiner 
remarked that it was very difficult to give the requested 
medical opinion.  He elaborated that a very high percentage 
of normal persons could have been expected to fall asleep 
under the difficult circumstances, such as long nighttime 
working hours, the veteran faced.  The physician noted that 
there was no sign of drugs or alcohol associated with the 
September 1995 automobile accident.  The examiner opined that 
it was possible that the veteran's service-connected 
disability characterized by falling asleep and cerebral 
deterioration could have contributed to his accident.  
However, he noted, the veteran's wife was adamant that the 
veteran had not been having his black-out attacks in well 
over nine months as of the time of the severe September 1995 
automobile accident.

During a period of VA hospitalization from July 1996 to 
August 1996, the veteran was admitted and observed for 
syncopal episodes.  He did not have any hypotensive episodes 
while in the hospital, but did have at least one hypotensive 
episode using a tilt chair at home while on pass.  Discharge 
diagnoses included syncopal episodes, secondary to 
hypotension;  quadriplegia, secondary to motor vehicle 
accident; and organic brain syndrome.

In a September 1996 note written on behalf of the veteran, a 
VA treating physician during the period of hospitalization 
from June 1996 to August 1996 wrote that the veteran's brain 
lesion and subsequent accident and injuries could be 
categorized as service-connected.  She elaborated that the 
brain lesion was diagnosed while the veteran was in the 
service in 1991, and was now quadriplegic as the result of a 
syncope episode that occurred due to the brain lesion. 

Diagnoses listed in a private hospitalization summary one 
week prior to the veteran's death were (1) aspiration 
pneumonia complicated by adult respiratory distress syndrome;  
(2) respiratory failure requiring ventilatory support 
secondary to diagnosis (1);  (3) seizure disorder secondary 
to anoxic injury;  (4) history of anoxic injury secondary to 
aspiration;  (5) urinary tract infection;  (6) contractures 
secondary to quadriplegia;  (7) history of quadriplegia 
secondary to motor vehicle accident;  and (8) history of 
motor vehicle accident secondary to initial closed head 
injury in 1990. 

The summary of private inpatient treatment from March 1997 to 
the veteran's time of death in April 1997 describes a 
"history of present illness" as follows.  The veteran had a 
history of closed head injury during a motor vehicle accident 
in 1990 [sic].  He was subsequently found to have a 4th 
ventricle cyst, approximately 8 mm, complicated by residual 
syncopal episodes.  He was retired from the military for 
syncopal episodes and subsequently had a second motor vehicle 
accident in 1995 secondary to an apparent syncopal episode.  
He sustained a C5-6 fracture complicated by quadriplegia with 
some use of his biceps.  He was only able to drink from a 
straw with prosthetic support.  He presented to the emergency 
room via emergency medical services.  He was found 
unresponsive in his nursing home with an apparent period of 
coughing, choking and possible aspiration prior to this 
episode.  CPR intubated the veteran with initial adequate 
oxygenation and successful intubation as well as stable vital 
signs.  The veteran presented to the emergency room with 
vital signs of 183/132, pulse 87, and pulse ox of 100 
percent.  He was noted to have two EG tubes with a NG tube 
and a wand and a questionable cuff failure of an EG tube 
complicated by decreased breath sounds and hypoxemia.  He was 
therefore reintubated in the emergency room without 
difficulty.  Prior to the episode of aspiration he had been 
feeling well.  However, he had recently been treated for a 
urinary tract infection.  He otherwise had been in his normal 
state of health.  

The veteran was admitted to the intensive care unit in April 
1997 with probable aspiration pneumonia with respiratory 
failure.  He was maintained on ventilatory support.  His 
respiratory status continually deteriorated and culminated on 
his date of death.  He developed expiratory respiratory 
sounds consistent with an air leak.  Just before his death, 
his oxygen saturation levels had continued to decline despite 
intensive care unit treatment.

The veteran's Certificate of Death indicates that he died in 
April 1997.  The immediate cause of death was pulmonary 
failure (onset 2 days prior to death), due to or as a likely 
consequence of adult respiratory distress syndrome (onset 4 
days prior to death), due to or as a likely consequence of 
anoxic brain injury (onset 16 days prior to death).

In November 1997, the RO received a letter from a clinical 
neuropsychologist who had treated the veteran after his 
inservice August 1991 automobile accident.  She opined that 
the deficits caused by the 1991 head injury could have played 
a significant role in his 1995 automobile accident.  In her 
opinion, the veteran experienced very significant cognitive 
deficits following his 1991 inservice head injury.  She felt 
that the veteran functioned at a much lower level after this 
injury, and that the mental slowing and general decline in 
his cognitive abilities could have played an important role 
in the 1995 automobile accident. 

At her November 1997 RO hearing, the appellant argued that 
the RO had discounted the written opinions of the veteran's 
treating physicians in favor of a VA compensation examiner's 
opinion.  She noted a paucity of evidence regarding the 
precise cause of the veteran's death, because the veteran had 
chosen to be an organ donor, which necessarily precluded an 
autopsy after his death.  She contended both that the 
veteran's organic brain disorder caused the September 1995 
automobile accident, and that the veteran's brain cyst was a 
contributing cause of death.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
Furthermore, the Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  However, as the benefits being 
sought on appeal are granted in the present case, the Board 
has proceeded to adjudicate the claims on appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The law and regulations governing claims for accrued benefits 
state that upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121;  38 C.F.R. § 3.1000;  see 
also, Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits is 
separate from the claim for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim for service connection and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

At the time of his death in April 1997, the veteran had a 
pending claim for service connection for residuals of a 
September 1995 motor vehicle accident, to include 
quadriplegia.  Under 38 U.S.C.A. § 5121(c), the only 
requirement imposed regarding a claim for accrued benefits is 
that the application "must be filed within one year after the 
date of death."  38 U.S.C.A. § 5121(c) (West 1991).  The 
Board notes that the appellant met this requirement by 
submitting a claim for accrued benefits in May 1997, shortly 
after the veteran's death.

Accrued benefits may be paid where it is shown that at the 
date of death, the veteran had been entitled to periodic 
monetary benefits under existing ratings or decisions, or 
where it is shown that the veteran was entitled to benefits 
based on evidence in the file at the date of death.  38 
U.S.C.A. § 5121(a).  Service connection was not in effect for 
residuals of a September 1995 motor vehicle accident, to 
include quadriplegia, at the time of the veteran's death.  
Therefore, the appellant can prevail on her accrued benefits 
claim only if it can be established that the veteran was 
entitled to periodic monetary benefits for service connection 
for residuals of a September 1995 motor vehicle accident, to 
include quadriplegia, based on evidence in the file at date 
of death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

In the present case, there are three medical opinions 
indicating that the veteran's September 1995 automobile 
accident may have been due to the inservice closed head 
injury and organic brain pathology that the veteran developed 
during service.  It is also clear that there is no way to 
determine with complete precision or total certainty exactly 
what caused the September 1995 automobile accident or whether 
it was related to brain pathology or syncopal episodes.  
However, two treating physicians and one VA examiner, well 
informed as to the veteran's ongoing medical problems and 
medical history, declined to dismiss the possibility that the 
automobile accident was a result of service connected 
conditions when faced squarely with the question at hand.  
The VA examiner ruled out alcohol or drugs as a possible 
cause.  The only other possibility considered, held out by 
the VA examiner, was that the veteran fell asleep due to a 
very difficult working schedule.  Nevertheless, he did remark 
that "[i]t is possible that the veteran's service-connected 
disability with falling asleep and cerebral deterioration 
could have made some contribution to this accident."  At the 
other end of the spectrum, a treating physician stated 
without equivocation, albeit with minimal rationale, that the 
veteran was quadriplegic as the result of a syncopal episode 
(which in turn was the cause of the September 1995 automobile 
accident) that occurred due to the brain lesion.  Two of 
these three opinions, including the one most supportive of 
the appellant's claim, were made part of the claims file 
prior to the veteran's death.

In light of the foregoing, the Board finds that the evidence 
is at the very least in equipoise as to whether the September 
1995 automobile accident was a result of service-connected 
brain disabilities.  Moreover, this is a case where there is 
to be resolved in the veteran's favor "a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility."  See 38 C.F.R. 
§ 3.102.  Indeed, the best possibility implicitly and 
explicitly reflected in numerous records of medical history, 
diagnosis, and treatment in the claims file, is that the 
September 1995 automobile accident was proximately caused by 
veteran's service-connected closed head injury and organic 
brain disability.  While there is evidence casting doubt on 
whether the veteran had been experiencing loss of 
consciousness within the time frame proximate to the 
accident, it is abundantly clear that he had a documented 
history of such episodes in the past.  Accordingly the Board 
can not conclude that the favorable opinions amount to pure 
speculation or remote possibility.  Rather, they fall within 
the range of probability and thus warrant the application of 
the benefit of the doubt doctrine.  

Accordingly, service connection for residuals of a September 
1995 motor vehicle accident, to include spinal cord injury 
and quadriplegia, for accrued benefits purposes, is granted.

Having found that the September 1995 accident and its severe 
residuals were related to service, the Board must adjudicate 
the issue of service connection for the cause of the 
veteran's death.  The veteran died of respiratory failure.  
The medical evidence of record demonstrates beyond any doubt 
that the risk and difficulty posed to the veteran by basic 
activities such as eating and drinking was a result of his 
quadriplegia.  His March 1997 aspiration and consequent 
pneumonia and respiratory failure would not have occurred but 
for his quadriplegia - he otherwise would not have had the 
problems eating and drinking and required the types of 
treatment and food and liquid delivery that posed the risk of 
such aspiration.  This is not a matter of medical expertise 
but rather a sequence of logical reasoning elicited from the 
chain of medical events presented by the facts of this case.

While the facts of this case inescapably present a 
significant degree of uncertainty, there is sufficient 
evidence in support of the appellant's claim such that the 
benefit of the doubt may be resolved in her favor.  The Board 
finds that, as a factual matter, the totality of the evidence 
indicates that it is approximately as likely as not that the 
veteran's September 1995 automobile accident and subsequent 
death were ultimately due in large part to the veteran's 
service connected closed head injury and organic brain 
disability.  It appears highly unlikely that further 
development of the claim would significantly alter the 
current state of equipoise in this difficult case.  
Accordingly, service connection for the cause of the 
veteran's death is granted.



ORDER

Entitlement to service connection for residuals of a 
September 1995 motor vehicle accident, to include spinal cord 
injury and quadriplegia, for accrued benefits purposes, is 
granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

